Citation Nr: 1011098	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability claimed as peptic ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic osteoarthritis.  

3.  Entitlement to service connection for cerebrovascular 
insufficiency.  

4.  Entitlement to special monthly compensation based on aid 
and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army, USAFFE (US Armed Forces, Far East) from 
November 1941 to December 1942.  The Veteran was held as a 
prisoner of war by the Japanese government from April 1942 to 
December 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated January 2006, September 
2006, and June 2008 from the Department of Veterans Affairs 
(VA) Regional Office (RO) above.  

Review of the record reveals that, in an August 2002 rating 
decision, the RO denied entitlement to service connection for 
mild hearing loss affecting the right ear and profound 
sensorineural hearing loss affecting the left ear.  The 
Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  In September 2005, the Veteran filed a claim seeking 
service connection for several disabilities, including 
hearing impairment, and the Veteran's claim was denied in 
rating decisions dated January and September 2006.  Following 
the September 2006 rating decision, the Veteran submitted a 
timely notice of disagreement and substantive appeal with 
respect to the hearing loss issue.  However, in May 2008, the 
Veteran submitted a statement indicating that he no longer 
wanted to appeal the hearing loss issue and, thus, that issue 
is not currently before the Board for adjudication.  See 38 
C.F.R. §§ 20.202, 20.204(b) (2009).  

Regarding the Veteran's peptic ulcer disease claim, the Board 
notes that the last final August 2002 rating decision appears 
to have considered any gastrointestinal disability, and as 
such the claim has been recharacterized as set forth on the 
title page of this decision.
 
The merits of the Veteran's service connection for a 
gastrointestinal disability claimed as peptic ulcer disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied 
entitlement to service connection for peptic ulcer disease 
and post-traumatic osteoarthritis.  The Veteran did not 
appeal that decision, and it became final.

2.  Since the August 2002 rating decision, evidence that is 
new, which relates to an unestablished fact necessary to 
substantiate the claim of service connection for peptic ulcer 
disease, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim has been 
received.  

3.  Evidence received since the final August 2002 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of service connection for post 
traumatic osteoarthritis, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

4.  On the merits of the reopened claim, the competent and 
probative evidence of record preponderates against a finding 
that the Veteran currently has post-traumatic osteoarthritis 
that is due to any incident or event in active military 
service; nor may post traumatic osteoarthritis be presumed to 
have been incurred in active military service, to include 
while the Veteran was as a prisoner of war or as a chronic 
disease.  

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has cerebrovascular insufficiency that is due to any incident 
or event in active military service.  

6.  The competent and probative evidence of record is at 
least in equipoise, as to whether the Veteran's service-
connected peripheral neuropathy affecting his bilateral upper 
and lower extremities results in poor grip function and 
abnormal weight-bearing, propulsion, and balance such that he 
requires assistance with his activities of daily living 
(ADLs) and performance of other daily tasks.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying entitlement to 
service connection for peptic ulcer disease and post-
traumatic osteoarthritis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for peptic 
ulcer disease, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a post-traumatic 
osteoarthritis has been received, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  Post traumatic osteoarthritis was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  Cerebrovascular insufficiency was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

6.  The criteria for special monthly compensation based on 
the need for regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114, 1502, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.350, 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Peptic Ulcer Disease

In an August 2002 rating decision, the RO denied entitlement 
to service connection for peptic ulcer disease, claimed as 
due to the Veteran's status as a prisoner of war (POW) 
because the evidence did not show he was suffering from 
peptic ulcer disease.  The RO noted the Veteran submitted a 
certification from Dr. N.S. that showed he had been diagnosed 
and treated for peptic ulcer disease in February 2001.  
However, the RO noted that peptic ulcer disease was not found 
on VA examination in May 2002, as upper gastrointestinal 
series (Upper GI) and reports of stool, electrocardiogram 
(ECG), two dimensional echocardiogram (2C echo), and X-ray 
were negative for any pertinent findings for any 
gastrointestinal disability.  The Veteran did not appeal the 
RO's determination and, thus, the August 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  

The evidence received since the August 2002 rating decision 
includes a medical opinion from Dr. I.E., dated September 
2005, which states that the Veteran suffered from stress and 
starvation during service and consequently experienced 
abdominal pains.  Dr. I.E. noted that several physicians 
diagnosed the Veteran with peptic ulcer disease and, in her 
opinion, the Veteran had service-connected illnesses, 
including peptic ulcer.  Also received was a September 2005 
VA examination report which reflects a normal upper GI 
series.  The examination report also revealed a diagnosis of 
dyspepsia, with associated upper abdominal pain, as opposed 
to peptic ulcer disease.  The Veteran also submitted 
statements written by himself, his son, and his nephew, which 
variously state that the Veteran was treated for stomach 
pains and an ulcer during service and has continued to have 
stomach pains after service to the present time.  

The September 2005 VA examination report and the lay 
statements submitted in support of the claim are new, in that 
the evidence was not included in the record at the time of 
the August 2002 rating decision.  Moreover, the Board finds 
that the September 2005 VA examination report is also 
"material" as it relates to an unestablished fact necessary 
to substantiate the claim.  Indeed, such examination 
diagnosed a gastrointestinal disability (dyspepsia).  
Moreover, the lack of current disability was the primary 
basis for denial of the claim in August 2002.  Thus, the 
recent evidence directly addresses an essential element of 
the claim that had been lacking at the time of the prior 
final denial.  Accordingly, the Board finds that the 
provisions under 38 C.F.R. § 3.156(a) have been met and the 
claim is hereby reopened.  

The underlying service connection issue will be addressed in 
the remand below.

Post-traumatic Osteoarthritis

In an August 2002 rating decision, the RO denied entitlement 
to service connection for post-traumatic osteoarthritis 
because there was no evidence showing he had the disability.  
While not specifically stated in the rating decision, the May 
2002 VA examination report reflects that the Veteran was 
found to have minimal degenerative joint disease (DJD) 
affecting both feet.  However, the VA examiner stated that 
the bilateral foot DJD was not related to the Veteran's 
status as a POW, as there was no evidence of post-traumatic 
arthritis while a POW.  The Veteran did not appeal the RO's 
determination and, thus, the August 2002 rating decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  

The evidence received since the August 2002 rating decision 
includes numerous medical records and statements that contain 
varying diagnoses of osteoarthritis with peripheral neuritis, 
osteoarthritic thoracic spine, degenerative osteoarthritis, 
osteoarthritis of the knees and joints in the feet, post 
traumatic osteoarthritis, and multiple arthritis of the feet, 
knees, and lumbosacral area.  See March 2003 statement from 
Dr. A.M.D.; treatment records from Bicol Medical Center dated 
February and September 2003; statements from Dr. L.S. dated 
August and September 2005; September 2005 statement from Dr. 
I.E.; May 2008 VA examination report.  The Veteran has also 
submitted written statements which state that he is suffering 
from osteoarthritis.  

At the time of the last final decision, there was no medical 
evidence of a diagnosis of post traumatic osteoarthritis.  
Since the last final decision, the Veteran has submitted 
numerous medical records that show he has been diagnosed with 
osteoarthritis during the pendency of this claim and appeal, 
and in determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for post-
traumatic osteoarthritis may be reopened.  See 38 U.S.C.A. 
§ 5108.  

The Board will proceed to evaluate the merits of the claim.  
The Veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Post traumatic Osteoarthritis 

In addition to the general provisions of service connection, 
discussed above, special presumptions apply to former 
prisoners of war.  The term "former prisoner of war" means 
a person who, while serving in the active military, naval or 
air service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2009).

The regulations pertaining to presumptive diseases concerning 
POWs provide the following: 

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

See 38 C.F.R. §§ 3.307, 3.309; 69 Fed. Reg. 60083-60090 
(October 7, 2004) (codified at 38 C.F.R. § 3.309(c)).

The Veteran has asserted that he incurred post-traumatic 
osteoarthritis while a prisoner of war from May to December 
1942.  

Review of the record reveals the Veteran has been diagnosed 
with osteoarthritis.  A May 2002 social work survey contains 
a statement that the Veteran's current health problems, 
including osteoarthritis, are the consequences of his hard 
labors and inadequate food during his time as a POW.  

In March 2003, Dr. A.D. stated that the Veteran frequented 
the clinic due to limping and pain affecting his right foot 
and had been diagnosed with osteoarthritis with peripheral 
neuritis.  

A record of confinement from Bicol Medical Center (BMC), 
dated September 2003, reflects that the Veteran was examined 
in September 2003 and shown to have osteoarthritis of the 
thoracic spine.  See also August 2003 X-ray result from BMC.  
Likewise, outpatient treatment records from BMC, dated from 
August to September 2003, reflect that the Veteran was 
diagnosed with degenerative osteoarthritis.  

At an April 2005 VA examination, the Veteran reported having 
joint pain in his feet, knees, and hips, as well as low back 
pain.  The final diagnosis was minimal degenerative joint 
disease affecting both feet, based on a May 2002 X-ray, and 
arthritis of the knees, hips, shoulders, and lumbosacral 
spine.  

The Veteran has also submitted statements from Dr. L.S., 
dated December 2004 and September 2005, which state that the 
Veteran has osteoarthritis of the knees and joints of the 
feet and multiple arthritis affecting the feet, knees, and 
lumbosacral area, respectively.  

In September 2006, Dr. H.T. stated that the Veteran was last 
seen and treated at BMC in July 2004 for conditions, 
including osteoarthritis, on an outpatient basis.  Dr. H.T. 
stated that there were no hospital records or records of 
confinement.  

At a May 2008 VA examination, the Veteran was diagnosed with 
multiple arthritis.  

While the aforementioned evidence reflects that the Veteran 
has been diagnosed with osteoarthritis and degenerative joint 
disease affecting several joints, this evidence does not 
reflect that the Veteran's arthritis is traumatic in origin, 
which is required to give rise to the presumption of service 
connection based on POW status.  

In this context, the Board notes the Veteran has also 
submitted a medical opinion from Dr. I.E., dated September 
2005, which states that the Veteran had intermittent pains 
and consulted several physicians in Bicol who diagnosed him 
with post traumatic arthritis.  Dr. I.E. further stated that 
in his or her opinion, the Veteran had service-connected 
illnesses, including post traumatic osteoarthritis.  

While the September 2005 medical opinion reflects that the 
Veteran has been diagnosed with post traumatic 
osteoarthritis, the Board notes that such opinion does not 
refer to or mention clinical findings, treatment records, or 
radiographic evidence that shows the Veteran's arthritis is 
indeed traumatic in origin.  In this regard, the Board notes 
Dr. I.E. did not provide the Veteran treatment before or in 
conjunction with the September 2005 statement.  Instead, Dr. 
I.E. appears to have relied on the Veteran's report of being 
diagnosed with post traumatic osteoarthritis by other 
physicians, although a diagnosis of such is not included in 
the evidentiary record.  In fact, the Board notes that an X-
ray report, clinical findings, and/or treatment records 
supporting a diagnosis of post traumatic osteoarthritis is 
not of record.  Therefore, for the reasons stated above, the 
Board finds Dr. I.E.'s September 2005 medical opinion is not 
probative as to whether the Veteran has a current diagnosis 
of post traumatic osteoarthritis.  Moreover, as previously 
explained, no other evidence of record objectively shows 
traumatic arthritis.

The Veteran has submitted lay statements in support of his 
claim to the affect that he has many diseases, including post 
traumatic osteoarthritis, and that when he has attacks of 
osteoarthritis, his feet and legs are edematous and he 
suffers from pain.  See statements from E.A. dated September 
2005, April 2006, and May 2008; J.P. dated February 2006.  
The Board has also considered the Veteran's numerous 
statements that he has post traumatic osteoarthritis.  
However, these lay statements are not accepted as competent 
diagnoses of post traumatic osteoarthritis.  Indeed, a 
diagnosis of post traumatic osteoarthritis requires a 
professional medical opinion and there is no indication that 
the individuals who submitted statements in support of the 
Veteran's claim have the requisite knowledge of medical 
principles to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  However, in this particular case, the criteria 
set forth under Jandreau have not been met.  Accordingly, 
such decision does not alter the Board's determination that 
the Veteran is not here competent to diagnose his arthritis 
disability.  

In sum, the Board finds the preponderance of the evidence is 
against a finding that the Veteran has a current diagnosis of 
post traumatic osteoarthritis in order to give rise to the 
presumption of service connection based on POW status.  
38 C.F.R. § 3.307, 3.309(c).  

The Board has considered whether the Veteran is entitled to 
direct service connection for his variously diagnose 
arthritis disability.  However, the evidence of record, 
including the service treatment records, does not contain any 
indication that the Veteran's osteoarthritis, DJD, or 
multiple arthritis was incurred in, aggravated, or otherwise 
related to his period of active military service from 
November 1941 to December 1942, to include the period he was 
a POW.  Indeed, the service treatment records are absent any 
complaints or treatment referable to arthritis.  Post-
service, it appears the first treatment arose in 2001.  
Moreover, the Veteran has not asserted a continuity a 
symptomatology dating back to service.  In any event, even if 
implied, such assertion is not deemed credible here, given 
the absence of in-service complaints and given that the 
Veteran did not raise a claim until decades after discharge.  
Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have raised his claim much 
sooner.  For these reasons, continuity of symptomatology has 
not here been established, either through the competent 
evidence or through the Veteran's statements and testimony. 

The Board has considered the statement contained in the May 
2002 social work survey that the Veteran's osteoarthritis is 
"probably" related to his time as a POW; however, that 
statement is speculative, at best, as it is not supported by 
clinical data or other rationale and does not provide the 
required degree of medical certainty to support the grant of 
service connection.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board does not doubt the Veteran sincerely 
believes his variously diagnosed arthritis is related to his 
active military service; however, there is no competent 
medical opinion or evidence of record that relates the 
Veteran's disability to his active military service.  See 
Espiritu, supra.  

The Board has considered whether the Veteran is entitled to 
presumptive service connection for arthritis as a chronic 
disability.  However, there is no evidence of record that 
shows he was diagnosed with, or otherwise shown to have, 
arthritis within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

In summary, the Board finds the preponderance of the evidence 
is against a finding that the Veteran has a current diagnosis 
of post traumatic osteoarthritis, that arthritis was 
manifested within the first post-service year, or that his 
varying diagnoses of osteoarthritis, DJD, and multiple 
arthritis were incurred in, aggravated by, or otherwise 
related to his period of active duty, including when he was a 
POW.  

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for post traumatic 
osteoarthritis, to include as due to the Veteran's POW 
status, and the benefit-of-the-doubt is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Cerebrovascular Insufficiency

At the outset, the Board notes that cerebrovascular 
insufficiency is not one of the disabilities for which 
presumptive service connection is available based upon POW 
status.  See 38 C.F.R. § 3.309(c).  In this regard, the Board 
notes that atherosclerotic heart disease or hypertensive 
vascular disease are diseases subject to presumptive service 
connection; however, entitlement to service connection for 
those disabilities was denied in a March 2008 Board decision.  
Therefore, the Board will consider whether cerebrovascular 
insufficiency was incurred in or otherwise related to the 
Veteran's active military service.  

The service treatment records do not contain any complaints, 
treatment, or findings related to cerebrovascular 
insufficiency.  The first time the Veteran is shown to have a 
diagnosis of cerebrovascular insufficiency is in February 
2003, which is more than 50 years after he was separated from 
service.  See records from BMC dated February and September 
2003.  The Board finds probative that there was no basis 
provided, including clinical findings or neurological 
studies, to support the diagnosis of cerebrovascular 
insufficiency.  Instead, the records from BMC merely contain 
a statement of diagnosis, without a rationale or evidentiary 
support thereof.  The Board also notes there was no 
indication as to the etiology of the Veteran's 
cerebrovascular insufficiency, to include the date of onset.  

In July 2006, Dr. I.E. submitted a statement that noted the 
September 2003 certificate from BMC showing a diagnosis of 
cerebrovascular insufficiency.  Dr. I.E. stated that, in her 
opinion, the Veteran is suffering from service-connected 
illness, including cerebrovascular insufficiency.  While Dr. 
I.E.'s statement is considered competent medical evidence, 
the Board finds her opinion regarding the Veteran's 
cerebrovascular insufficiency being "service-connected" is 
not probative because it is not supported by rationale or 
clinical evidence.  Indeed, it appears Dr. I.E. relied upon 
the September 2003 medical certificate which contains a 
diagnosis of cerebrovascular insufficiency; however, as 
noted, the diagnosis contained in the medical records dated 
February and September 2003 are not supported by any 
particular evidence.  In addition, there is no indication as 
to what evidence Dr. I.E. considered in rendering her opinion 
that the Veteran's cerebrovascular insufficiency is related 
to military service.  The Board finds Dr. I.E.'s statement is 
merely a re-statement of the diagnosis contained in the 
September 2003 medical record, which was not supported by any 
particular evidence, with a conclusion that the 
cerebrovascular insufficiency is related to service, without 
any evidence or rationale provided in support thereof.  

For the above reasons, Dr. I.E.'s statement is afforded 
lessened probative value.  See Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects clinical data or other rationale to 
support the opinion).  

There is no other medical evidence or opinion of record that 
relates the Veteran's cerebrovascular insufficiency to his 
military service.  In fact, as noted, there is no indication 
as to the etiology of the Veteran's disability or when he 
first manifested this disability.  Moreover, as 
cerebrovascular insufficiency does not generally involve 
symptoms capable of lay observation, service connection 
cannot be supported by lay statements indicating continuity 
of symptoms.  In any event, the Veteran here has not 
expressly endorsed any history of continuous symptoms.

The Board does not doubt the Veteran sincerely believes his 
cerebrovascular insufficiency is related to military service; 
however, the determination as to medical etiology requires a 
professional medical opinion and there is no indication that 
the Veteran has the requisite knowledge of medical principles 
to provide an opinion regarding medical etiology or 
causation.  See Espiritu, supra.  In addition, there is no 
evidentiary support for a finding that the Veteran's 
cerebrovascular insufficiency, which was diagnosed in 2003, 
is related to his military service that ended more than 50 
years prior in 1947.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for cerebrovascular 
insufficiency, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Aid and Attendance

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service connected disability, a 
veteran has suffered the anatomical loss or loss of use of 
both feet, or of one hand and one foot, or is blind in both 
eyes, with 5/200 visual acuity or less, or is permanently 
bedridden or with such significant disabilities as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
see also 38 C.F.R. § 3.350(b).  The implementing regulation, 
38 C.F.R. § 3.350(b) provides that the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.350(b)(3).  

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance of 
another person: the inability of the claimant to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of the particular 
disability, cannot be done without aid (not to include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); the inability of the claimant to feed himself 
through the loss of coordination of the upper extremities or 
through extreme weakness; the inability to attend to the 
wants of nature; or, a physical or mental incapacity that 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his or 
her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating be made.  The particular personal functions 
which the veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Id.  

Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimants conditions are such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id; 
see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a 
veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer there is a threshold requirement that "at least one 
of the enumerated factors be present").

"Loss of use" of a hand or foot will be held to exist when 
no effective function remains other than that which would be 
equally served by an amputation stump at the site of election 
below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), (b)(1).

The Veteran has asserted that he cannot walk without a 
companion as he has blurred vision, constant chest pain, 
stomach ache, constant dizziness, and painful feet and legs 
most of the time.  He has also asserted that he cannot be 
left alone without a companion as he is helpless without one.  
See March 2005 statement.  

The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD), peripheral neuropathy 
affecting the upper and lower bilateral extremities, and 
malnutrition.  

In support of his claim, the Veteran has submitted statements 
from his nephew, E.A., who states that the Veteran's PTSD, 
malnutrition, and peripheral neuropathy cause him to stumble 
and fall to the ground, and because of his difficulty 
walking, the family bought him a wheelchair.  See written 
statement dated May 2008.  Statements from E.A. also reflect 
that the Veteran has been hospitalized and is on oxygen and, 
even when out of the hospital, will require an attendant.  He 
states that the Veteran's poor eyesight prevents him from 
dressing properly without an attendant.  He also states that, 
when the Veteran has inflammation of his feet and legs due to 
post traumatic osteoarthritis, he cannot use the restroom 
without being assisted.  He states the Veteran is always bed 
ridden due to constant hospitalization.  E.A. finally states 
that the Veteran has constant pain all over his body and 
that, if not for the intervention of others, he might be 
injured because of constant stumbling while walking without 
aid and assistance.  See written statement dated December 
2008.  

Also of record are lay statements from his son. J.P., which 
state that the Veteran is unbalanced and falls because of 
dizziness, irritability, poor eyesight, and poor hearing.  He 
also states that the Veteran cannot walk because of his 
inflamed feet and legs, due to osteoarthritis, and, as such, 
they bought him a wheelchair.  See written statement dated 
May 2008.

In support of his claim, the Veteran has also submitted 
statements from Dr. I.E., dated February 2006 and March 2008, 
which purport to establish that the Veteran needs aid and 
attendance of another person.  In February 2006, Dr. I.E. 
noted the Veteran has deteriorated mentally and physically, 
as he has poor hearing and eyesight.  She noted that the 
Veteran is incapable of doing household chores and needs 
assistance in bathing, dressing, and taking medication as he 
is forgetful.  In March 2008, Dr. I.E. opined that the 
Veteran needs a nursing aid in the performance of his daily 
activities of living, noting that the Veteran is inflicted 
with pulmonary disease, chronic obstructive lung disease due 
to emphysema, poor eyesight, and poor hearing.  Dr. I.E. also 
noted the Veteran is wheelchair bound because he could no 
longer ambulate and that he needs assistance in self-care 
activities, such as eating, bathing, and dressing.  

The Veteran has also submitted a medical certificate from Dr. 
G., received in June 2009, which reflects that the Veteran 
was prescribed complete bed rest and oxygen at home in August 
2008, after being diagnosed with chronic obstructive 
pulmonary disease (COPD) and empysema.  

Clearly, the Veteran's service-connected disabilities do not 
involve blindness in both eyes, as he is not service-
connected for a visual impairment.  Nor does the evidence 
show the Veteran is permanently bedridden because of his 
service-connected disabilities.  Indeed, while the Veteran 
has submitted lay and medical evidence that purport to 
establish that he is bedridden, the most recent medical 
evidence of record, i.e., the May 2008 VA aid and attendance 
examination report, shows the Veteran is not permanently 
bedridden.  The physician who conducted the May 2008 aid and 
attendance examination noted the Veteran's typical daily 
activities involve staying in the home, usually sitting or 
lying down, but that the Veteran is able to walk without the 
assistance of another person, albeit only within his home.  
Likewise, the April 2005 VA aid and attendance examination 
report reflects that the Veteran stays home most of the time 
but occasionally sweeps the floor and feeds his domestic 
chickens.  It is evident that the Veteran's ability to 
ambulate and function have decreased since the April 2005 VA 
examination; however, the Board finds the preponderance of 
the evidence shows the Veteran is not permanently bedridden 
due to his service-connected disabilities.  

In making this determination, the Board notes the Veteran was 
prescribed complete bed rest in August 2008; however, the 
evidence shows bed rest was prescribed in conjunction with 
the Veteran's COPD and emphysema, which are not shown to be 
related to his military service.  

As to whether the Veteran has suffered the anatomical loss or 
loss of use of both feet, or of one hand and one foot, the 
Board notes that the lay and medical evidence of record show 
the Veteran has balance and propulsion problems.  At the May 
2008 VA aid and attendance examination, the examiner noted 
that the Veteran's lower extremity function was limited by 
muscle weakness and tenderness in the hips and knees, and 
that his weight-bearing, propulsion, and balance were 
abnormal.  The examiner also noted that the Veteran's 
imbalance constantly affected his ability to ambulate.  The 
examining physician stated that the Veteran was walking 
without the assistance of another person within his home and 
also noted the Veteran could walk within the room with a 
cane, but with unsteady gait and with a tendency to fall.  

Likewise, the physician who conducted the May 2008 VA 
peripheral nerves examination noted the Veteran's gait and 
balance were abnormal, as he took slow guarded steps.  The 
examiner also noted that impaired nerve function in the 
Veteran's upper and lower bilateral extremities result in 
poor grip function and poor weight-bearing capacity.  Despite 
these findings, the examiner reported that the Veteran's 
service-connected peripheral neuropathy resulted in only a 
mild impairment in performing usual daily activities, such as 
bathing, dressing, and toileting, with no affect on his 
ability to groom and feed himself.  The examiner did note 
that the Veteran's peripheral neuropathy prevented him from 
doing chores, shopping, and exercising.  

Based on the foregoing, the Board finds the evidence raises a 
reasonable doubt as to whether the Veteran is in need of 
regular aid and attendance due to his service-connected 
peripheral neuropathy disabilities.  In making this 
determination, the Board notes that the physicians who 
conducted the May 2008 VA examinations did not find that the 
Veteran's service-connected disabilities result in any 
significant effect on his activities of daily living.  
However, the Board finds probative that the medical and lay 
evidence of record shows the Veteran has abnormal weight-
bearing, propulsion, and balance at least partially due to 
his service-connected peripheral neuropathy affecting both of 
his lower extremities and that he has poor grip function due 
to his service-connected peripheral neuropathy affecting both 
of his upper extremities.  

The VA examination reports reflect that the Veteran can walk 
in his home but has a tendency to fall and, while the 
Veteran's son and nephew have stated that the Veteran has a 
wheelchair, the peripheral neuropathy affecting his bilateral 
upper extremities prevents complete grip and motor function 
in his upper extremities.  Given the Veteran's poor grip 
function and abnormal weight-bearing, propulsion, and 
balance, it is not clear how the Veteran is able to 
accomplish his activities of daily living, including bathing, 
feeding, dressing, grooming, and toileting, without the 
assistance of another person.  Therefore, the Board will 
resolve all reasonable doubt in favor of the Veteran and find 
that the Veteran is in need of the regular aid and attendance 
of another person due to his service-connected disabilities.  
Accordingly, special monthly compensation based on regular 
need for aid and attendance is warranted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in August 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his service connection claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

With regard to the Veteran's service connection and special 
monthly compensation claims, the VCAA duty to notify was 
satisfied by way of letters sent to him in December 2005 and 
April 2008 that fully addressed all required notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the Veteran of what evidence 
was required to substantiate his claims and of the Veteran's 
and VA's respective duties for obtaining evidence.  The April 
2008 letter also informed the Veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service and post-service treatment records, and 
the Veteran was afforded VA examinations in April and 
September 2005, July 2006, and May 2008.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for 
peptic ulcer disease is granted.

Entitlement to service connection for post traumatic 
osteoarthritis, to include as due to being a prisoner of war, 
is denied.  

Entitlelement to service connection for cerebrovascular 
insufficiency is denied.  

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND
 
The instant decision reopens the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disability claimed as peptic ulcer disease.  However, 
additional development is necessary prior to adjudication on 
the merits.  Specifically, a September 2005 letter written by 
Dr. I.E. indicates that the Veteran suffered from starvation 
during service and offered his opinion that such disease was 
service-connected.  The opinion was not accompanied by any 
rationale and thus is not sufficient for a grant of the 
benefit sought on appeal.  However, the opinion does tend to 
suggest that a current gastrointestinal disability (diagnosed 
as dyspepsia upon VA examination in September 2005) may be 
related to service.  Accordingly, the requirements for 
affording a VA examination have been met.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
gastrointestinal examination.  All 
necessary tests should be conducted.  The 
claims folder should be reviewed in 
conjunction with the evaluation.  The 
examiner should identify all current 
gastrointestinal disorders.  For each 
disorder diagnosed, the examiner should 
state whether it is at least as likely as 
not due to the Veteran's active service, 
to include starvation.  The examiner 
should also state whether any diagnosed 
gastrointestinal disability is at least 
as likely as not the result of the 
Veteran's service-connected malnutrition.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


